              Case:19-04258-swd         Doc #:302 Filed: 12/15/19         Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 In Re
                                                Case No: 19-04258 (SWD)
 NAJEEB AHMED KHAN,                             Chapter 11
                                                Hon. Scott W. Dales

                                Debtor.


      ORDER GRANTING MOTION FOR AUTHORITY TO SELL REAL ESTATE
              (8650 South Ocean Drive, #PH-1, Jensen Beach, Florida)

         Najeeb Khan, Debtor and Debtor-in-Possession, by counsel, having filed his Motion for

Authority to Sell Real Estate (the “Motion”), the Court, being duly advised in the premises, and

appropriate notice having been given.

         IT IS ORDERED that the Motion is GRANTED and Mark T. Iammartino

(the “Chapter 11 Trustee”), not individually but solely as Chapter 11 Trustee for the estate of

Najeeb Khan, is authorized to sell the Real Estate commonly known as 8650 South Ocean Drive,

#PH-1, Jensen Beach, Florida (the “Jensen Beach Property”), and legally described as:

                Regency Island Dunes Building 1
                Unit PH-1
                OR 3985-1213
                Property Tax I.D. #36345010067004
                Saint Lucie County, Florida

pursuant to the terms of the Agreement attached as Exhibit 1 to the Motion, and is further

authorized to pay out customary and necessary costs of closing of the sale of the Jensen Beach

Property, including a prorated portion of real estate taxes, commissions for the realtor and all other

reasonable, necessary and customary costs of closing and that the fourteen (14) day stay provided

under Bankruptcy Rule 6004(h) is waived so the parties may proceed to sell and that the Jensen
              Case:19-04258-swd          Doc #:302 Filed: 12/15/19        Page 2 of 2




 Beach Property is hereby being sold free and clear of liens, encumbrances or interests of any other

 party, with any such liens, encumbrances or interests to attach to the proceeds of the sale.

        Contemporaneously with the closing of the sale of the Jensen Beach Property, the Chapter

 11 Trustee is authorized and directed to enter into an escrow agreement with Nancy Khan that

 incorporates the following terms (the “Escrow Agreement”):

                         As part of the closing, Mrs. Khan and the Chapter 11 Trustee
                          will escrow the purchase price, less the broker’s commission
                          and any other items required by the Agreement to be paid at
                          the closing (the “Sale Proceeds”);

                         The Chapter 11 Trustee will open a segregated account at
                          Axos Bank (the “Segregated Account”) for the sole purpose of
                          holding the sale proceeds; and

                         The Chapter 11 Trustee will not be permitted to use the funds
                          in the Segregated Account for any purpose absent further order
                          of this Court.

        Notwithstanding the sale of the Jensen Beach Property, the estate’s and Mrs. Khan’s

 respective interests in the Jensen Beach Property are preserved and shall continue in the Sale

 Proceeds unaffected in any way by the sale, with each party’s claims and interests in the Sale

 Proceeds to be determined as if the Jensen Beach Property had not been sold.

                                          END OF ORDER

  Order prepared and submitted by:

  HALLER & COLVIN, P.C.
  Martin E. Seifert
  444 East Main Street
  Fort Wayne, Indiana 46802
  Telephone: (260) 426-0444
  mseifert@hallercolvin.com
  Attorney for Debtor




IT IS SO ORDERED.
Dated December 15, 2019
